ITEMID: 001-5212
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: JÄÄSKELÄINEN AND OTHERS v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicants are Ms Aino Jääskeläinen (“AJ”), Mr Martti Kinnunen (“MK”), Ms Kirsti Kinnunen, Mr Esa Kinnunen and Ms Eija Pietiläinen. The third applicant is the widow of Mr Jaakko Kinnunen (“JK”), who was the first and the second applicant’s brother. The fourth and the fifth applicant are Mr Jaakko Kinnunen’s children. The applicants are all Finnish nationals, born in 1939, 1947, 1945, 1953 and 1964 respectively. They reside in Tampere, Hyrynsalmi, Tampere, Kajaani and Hyvinkää, respectively. The first applicant represents the other applicants before the Court.
In proceedings before the Kajaani District Court (kihlakunnanoikeus, häradsrätten) in 1986 AJ, JK and MK unsuccessfully contested the validity of a will drawn up by their parents KK and EK and allegedly amended without the plaintiffs’ knowledge. In 1987 the plaintiffs’ appeal was dismissed by the Court of Appeal (hovioikeus, hovrätten) of Eastern Finland and in 1988 leave to appeal was refused by the Supreme Court (korkein oikeus). A procedural complaint and request for annulment were refused by the Supreme Court in decisions rendered in extraordinary proceedings in 1989 (by justices P, T and others) as well as on 1 June 1990 (by justice T and others).
In proceedings before the Kajaani District Court in 1990 AJ, JK and MK unsuccessfully contested the manner of proving the will. Their appeal was dismissed in 1991, and the Supreme Court refused leave to appeal on 8 May 1992. They continued to petition various other bodies in vain, accusing various judges and officials of offences in office when dealing with the matter: for instance, in an attempt to acquire real property for himself the local chief of police (VJ) had changed the wording of the will before having it registered; when registering the will one judge had unlawfully accepted the amendment to it; when the will had been proven another judge had unlawfully accepted that the chief of police could represent the surviving testator, although the latter had been legally incapacitated and should have been represented by a guardian ad litem; a third and a fourth judge had unlawfully rejected AJ’s, JK’s and MK’s actions of 1986 and 1990 for contesting the will and the manner in which it had been proven; and a subordinate of the chief of police (EH) eventually appointed guardian ad litem had unlawfully failed to safeguard his ward’s interests.
Three officials lodged a criminal complaint against AJ, JK and MK. The public prosecutor brought charges in June 1991, accusing them of continued public defamation and false denunciation starting in April 1988. The Kajaani City Court (raastuvanoikeus, rådstuvurätten) held hearings on 3 June, 26 August and 7 and 18 October 1991 in this case and in five other cases, all having been joined. In the second case EJ charged AJ with various counts of defamation; in the third case AJ charged VJ and EH with slander etc.; in the fourth case AJ charged EJ with false denunciation; in the fifth case AJ, JK and MK charged VJ and EH with fraud etc.; and in the sixth case VJ charged AJ, JK and MK with false denunciation. On 31 October 1991 AJ, JK and MK were convicted, sentenced to conditional imprisonment and ordered to pay damages and costs. Their convictions comprised 25, 14 and 14 individualised counts, respectively, whereas their own charges were all rejected. The City Court found, inter alia, that the defendants must have known that the complainants had not committed the crimes imputed to them in a wide public context during a period of several years. The accusations had been particularly insulting towards the end of this period, even though it had been established in a number of decisions that the complainants had not committed unlawful acts or abused their respective positions. The accusations had been capable of subjecting the complainants to contempt or of impeding their careers. The Court of Appeal refused AJ’s, JK’s and MK’s request for a hearing or a remittal of the case. By judgment of 22 December 1992 the Court of Appeal acquitted them on certain counts but increased their respective sentences to seven months’, two months’ and four months’ conditional imprisonment. They were further ordered to pay an accessory fine in the respective amounts of FIM 11,760, FIM 1,320 and FIM 1,000. In July 1993 JK died. On 30 June 1995 the Supreme Court (justices P, T and others) refused leave to appeal.
In July 1991 the Prosecuting Counsel of the Court of Appeal brought criminal proceedings against AJ, JK and MK for continued false denunciation of a former judge involved in the civil proceedings regarding the will. At an oral hearing on 29 April 1992 before the Court of Appeal as the first instance, the Prosecuting Counsel amended the indictment. The defendants contested the charges and later requested a re-hearing. On 10 November 1992 the Court of Appeal convicted all three defendants of continued public defamation committed in 1988-89 and sentenced them to a fine in the respective amounts of FIM 4,900, FIM 3,300 and FIM 2,500. They were also ordered to pay compensation for moral damage. The Court of Appeal found that the public accusations against the former judge had been capable of impeding his career as a member of the Bar. On 30 June 1995 the Supreme Court (justices P, T and others) struck out the charges against the deceased JK, quashed AJ’s and MK’s convictions in part and reduced their fines to FIM 2,940 and FIM 1,500.
Meanwhile, in June 1993 AJ, JK and MK had brought a further civil action before the Kajaani District Court, contesting the will and the manner in which it had been registered. This action was also unsuccessful. The appeal of AJ, MK and JK’s successors was dismissed in May 1994. They were refused leave to appeal to the Supreme Court on 30 June 1995.
On 30 June 1995 the Supreme Court also refused AJ’s, JK’s and MK’s further procedural complaint and annulment requests relating to the first set of criminal proceedings and some of the civil proceedings. In his memorandum the référendaire stated that in order to avoid bias the complaint and requests could not be presented to the panel of the Supreme Court which was dealing with the two criminal cases against AJ, JK and MK.
